      Case 1:20-cv-12117-DJC Document 1 Filed 11/25/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
DEREK CUMMINGS,                     )
     Plaintiff,                     )
                                    )                C.A. No.: 1:20-CV-12117
v.                                  )
                                    )
SPEEDWAY, LLC,                      )
      Defendant.                    )
____________________________________)

                               NOTICE OF REMOVAL

       The Defendant, Speedway LLC (hereinafter "Speedway"), through its

undersigned counsel, pursuant to 28 U.S.C. §1441 and §1446, respectfully petition for the

removal of the instant action captioned as Derek Cummings v. Speedway, LLC, Civil

Action No. 2077CV01024C pending in the Superior Court of Essex County,

Massachusetts to the United States District Court for the District of Massachusetts, and as

grounds therefore states as follows:

       A. GROUNDS FOR REMOVAL

       1.      This is a civil action for personal injury which was filed by or on behalf of

the plaintiff, Derek Cummings (“Plaintiff”), in the Superior Court in and for Essex

County, Massachusetts, which is within the District of Massachusetts. Pursuant to 28

U.S.C. §1446(a), a true and correct copy of all filings from the State Court action in

Speedway’s possession are attached as Exhibit A.

       2.      The underlying action was filed by the Plaintiff on or about October 13,

2020. (See Exhibit A.)




                                             1
         Case 1:20-cv-12117-DJC Document 1 Filed 11/25/20 Page 2 of 5




         3.       Speedway was served by process server on November 3, 2020. (See

Summons / Service of Process Transmittal attached as Exhibit B.)

         4.       This Notice of Removal is filed within thirty (30) days from the date on

which Defendant, Speedway, was served and, therefore, is timely pursuant to 28 U.S.C.

§1446(b).

         B. DIVERSITY JURISDICTION

         5.       This is a civil action over which this Court has original diversity

jurisdiction pursuant to 28 U.S.C. §1332(a)(1), and is subject to removal pursuant to 28

U.S.C. §1441(a). This civil action is between citizens of different states, and the matter

in controversy exceeds the sum of $75,000, exclusive of interest, attorney’s fees and

costs.

         6.       The plaintiff, Derek Cummings (“Plaintiff”), is an individual who is a

resident in the town of Revere, County of Essex, Commonwealth of Massachusetts. (See

Exhibit A, ¶1.)

         7.       Defendant, Speedway LLC, is a Delaware LLC with a principal place of

business in Ohio. (See Exhibit A, ¶2.) Speedway’s sole member is MPC Investment

LLC, a Delaware LLC with a principal place of business in Ohio. MPC Investment LLC

has as its sole member Marathon Petroleum Corporation. Marathon Petroleum

Corporation is a Delaware corporation with its principal place of business in Ohio.

Therefore, the Complaint alleges facts that set forth the diversity of citizenship between

the parties.




                                               2
       Case 1:20-cv-12117-DJC Document 1 Filed 11/25/20 Page 3 of 5




       8.      Pursuant to 28 U.S.C. §1446(d), Speedway will give prompt notice upon

filing of this Notice of Removal to all parties of record and to the Clerk of the Superior

Court in Essex County.

       C. JURISDICTIONAL AMOUNT

       9.      In this action, Plaintiff seeks judgment against Speedway in an unknown

amount for personal injuries as the result of alleged negligence which he claims is

attributable to Speedway.       (See Statement of Damages attached as Exhibit C.)

Specifically, Plaintiff seeks recovery for medical expenses incurred as of December 6,

2019 totaling $43,184.76, plus damages for anticipated future medical/hospital expenses

related to injuries sustained as a result of a slip and fall incident on December 6, 2019.

       10.     Plaintiff has made a settlement demand in the sum of $225,000.00.

       11.     The sum reflected in the Statement of Damages, however, does not

account for the additional damages asserted in the Complaint, including, but not limited

to, present and future suffering for “personal injuries, causing her to endure continued

medical care and treatment; and emotional and physical pain and suffering medical

expenses; and loss of enjoyment of life.” (See Exhibit A, ¶12.)

       12.     If the jurisdictional amount is not facially apparent from the Complaint,

then a court ‘need look to the notice of removal and any other materials submitted by the

removing defendant.’ See Reynolds v. World Courier Ground, Inc., 272 F.R.D. 284,

285–86 (D. Mass. 2011) ‘[W]hether a defendant has shown a reasonable probability that

the amount in controversy exceeds [the jurisdictional minimum] may well require

analysis of what both parties have shown’; however, in considering whether a removing



                                              3
       Case 1:20-cv-12117-DJC Document 1 Filed 11/25/20 Page 4 of 5




defendant has met the standard of ‘reasonable probability,’ a court may ‘consider which

party has better access to the relevant information.’ Id. A ‘court’s analysis of the amount

in controversy focuses on whether a removing defendant has shown a reasonable

probability that more than [the jurisdictional minimum] is in controversy at the time of

removal.’ Id.

       13.      The preliminary determination concerning whether a defendant has met its

burden ‘should be done quickly, without an extensive fact-finding inquiry.’ Id.; Laughlin

Kennel Company v. Gatehouse Media Inc., 2016 WL 4445740 (D. Mass. 2016)

(recognizing that in a case based in diversity jurisdiction, the defendant must show a

reasonable probability that the amount in controversy is greater than $75,000.”); Toro v.

CSX Intermodal Terminals, Inc., 2016 WL 4212238 (D. Mass. 2016) (saying that in “a

case based on diversity jurisdiction, the parties must be diverse in citizenship and the

amount in controversy must exceed $75,000. The amount in controversy includes

statutory multipliers of damages, as well as statutory attorney’s fees.”) (citations

omitted).

       14.      Based on the allegations contained in the Plaintiff’s Complaint and those

damages calculated in the Statement of Damages the amount in controversy in this action

is sure to exceed the jurisdictional requirement of $75,000.00, exclusive of interest and

attorney’s fees.

       WHEREFORE, Defendant, Speedway, petitions this Court for removal of this

action to the United States District Court for the District of Massachusetts, and requests

that such removal be hereby effectuated and that this Court take jurisdiction of this

pending action.



                                            4
      Case 1:20-cv-12117-DJC Document 1 Filed 11/25/20 Page 5 of 5




                                            Respectfully submitted,
                                            The Defendant,
                                            Speedway LLC,
                                            By Their Attorney,




                                            Luana DiSarra Scavone (BBO# 650681)
                                            Litchfield Cavo, LLP
                                            6 Kimball Lane, Suite 200
                                            Lynnfield, MA 01940
                                            P: (781) 309-1500
                                            F: (781) 246-0167
                                            disarra@litchfieldcavo.com
Dated: November 25, 2020

                           CERTIFICATE OF SERVICE

        I, Luana DiSarra Scavone, hereby certify that on this 25th day of November 2020,
I served the within document by electronic mail, to the following:
       John J. Regan, Esquire
       Dolan & Regan
       7 Essex Green Drive, Suite 4
       Peabody, MA 01960-2920




                                            Luana DiSarra Scavone




                                           5
